United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-2722
                                 ___________

Vincent Sharnee Johnson,                *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Edward Earl Adams, Acting Chief,        *
W.C. Dub Brassel Detention Center;      * [UNPUBLISHED]
Randy Morgan, Jail Administrator        *
Pulaski County Jail; Carl Johnson,      *
Dr., Pulaski County Jail; Jim Hayes,    *
Deputy, United States Marshal Service, *
                                        *
             Appellees.                 *
                                   ___________

                            Submitted: February 15, 2012
                               Filed: February 27, 2012
                                ___________

Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.
       Federal inmate Vincent Sharnee Johnson appeals the district court’s1 adverse
grants of summary judgment in his civil rights action, in which he complained that
defendants denied him proper treatment for a fractured bone in his hand while he was
a federal pretrial detainee at the Pulaski County Regional Detention Facility (PCRDF)
in 2008.2 We review de novo the grant of summary judgment, viewing the evidence
and all reasonable inferences from it in a light most favorable to Johnson. See Mason
v. Corr. Med. Servs., Inc., 559 F.3d 880, 884-85 (8th Cir. 2009). As the district court
recognized, deliberate-indifference claims of pretrial detainees are analyzed under the
Fourteenth Amendment, not the Eighth Amendment, but this makes little practical
difference, see Davis v. Oregon County, Mo., 607 F.3d 543, 548 (8th Cir. 2010); and
claims under 42 U.S.C. § 1983 and Bivens v. Six Unknown Named Agents of Fed.
Bureau of Narcotics, 403 U.S. 388 (1971), are analyzed in the same manner, see
Gordon v. Hansen, 168 F.3d 1109, 1113 (8th Cir. 1999) (per curiam).

       Johnson injured his hand at another jail, some eight days before his transfer to
PCRDF on June 24. The record reveals factual disputes as to what occurred when
Johnson first saw Dr. Carl Johnson on July 2, and what occurred when an August 5
x-ray revealed a fracture around the knuckle of his right fifth finger. However, the
summary judgment record reveals no genuine dispute that, by the end of August,
Johnson’s fingers had been taped to treat the fracture. And significantly, the record
before the district court contained no medical evidence verifying that Johnson suffered
any long-term detrimental effect from a delay in treatment. See Laughlin v. Schriro,
430 F.3d 927, 929 (8th Cir. 2005) (when inmate bases Eighth Amendment claim on

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas, both sitting by designation in the Eastern District of Arkansas.
      2
       Johnson has abandoned his claims against Edward Earl Adams, and we do not
consider the new matters he raises in his reply brief. See Neb. Plastics, Inc. v. Holland
Colors Ams., Inc., 408 F.3d 410, 421 n.5 (8th Cir. 2005).

                                          -2-
treatment delays, he must offer verifying medical evidence establishing detrimental
effect of delays). Johnson also did not rebut evidence showing that, during a late-
August visit, Dr. Johnson ordered another x-ray and planned to consult an orthopedist
if the fracture was still evident on x-ray. We thus agree with the district court that
there are no trialworthy issues on the claims against Dr. Johnson. See Langford v.
Norris, 614 F.3d 445, 459-60 (8th Cir. 2010) (inmate must prove defendants knew of,
but deliberately disregarded, objectively serious medical need; showing of more than
even gross negligence is required).

       Summary judgment was also warranted on the section 1983 claims against
defendant PCRDF administrator Randy Morgan and on the Bivens claims against
Deputy Marshal Jim Hays. See Mason, 559 F.3d at 884-85. Morgan’s involvement
was limited to responding to a grievance appeal on July 14 before the fracture was
diagnosed, and Morgan’s alleged failure to send treatment records with Johnson when
he was transferred was not a constitutional violation. See Buckley v. Barlow, 997
F.2d 494, 495 (8th Cir. 1993) (per curiam) (section 1983 claimant must allege
violation of right secured by Constitution or federal law). Finally, Johnson did not
adequately counter Hays’s attestation that he lacked personal knowledge of Johnson’s
medical issue until he was served with the instant complaint. See Buford v. Runyon,
160 F.3d 1199, 1203 n.7 (8th Cir. 1998) (there is no respondeat superior liability in
Bivens actions, and defendants are liable only for their personal actions). The district
court is affirmed.
                        ______________________________




                                          -3-